Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 05/04/2021 is acknowledged.
Claims 11-20 are pending and under consideration.
4.	 Applicant’s IDS document filed on 05/04/2021 has been considered.
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature, the correlation between the presence of antibodies to Der f 11, Der f 13, Der f 14, Der f 32 and Der f Alt a 10 in biological sample from a subject and the presence of allergic dermatitis in the subject, without significantly more. The claims recite detecting binding of IgE antibodies in a biological sample which bind to Der f 11, Der f 13, Der f 14, Der f 32 and Der f Alt a 10 and the mental processes of diagnosing of allergic dermatitis.  Claims 13-14 recite particular amino acid sequences for Der f 11, Der f 13, Der f 14, Der f 32 and Der f Alt a 10 molecules.   Claims 13-14 recites detecting binding by the well-known method of an immunoassay.  Claims 15-20 are not included in this rejection because they require administration of allergens to the subject.  Claims 11-14 are directed to the law of nature because the presence of particular sets of IgE antibodies to the recited allergens is a natural phenomenon which is occurs in patients which have allergic dermatitis.  The knowledge of this naturally occurring correlation is insufficient to make the claims be directed to patentable subject matter.   This judicial exception is not integrated into a practical application because the claims fail to recite additional elements which would integrate the judicial exception into a practical application. The steps for detection required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because detecting IgE, even by immunoassay and using particular naturally occurring allergens, when considered separately and in combination, do not add significantly more (also known as an “inventive concept”) to the exception. These additional elements in the claims are well-understood, routine and conventional in the allergy and allergy diagnostics art.
	As such, claims 11-14 are not directed to patentable subject matter. 

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for : a method of treating allergic dermatitis in a subject comprising administering Der f 11, Der f 13, Der f 14, Der f 32 and Der f Alt a 10 allergens, including SEQ ID Nos 1, 3, 5, 7 and 9 to a subject; does not reasonably provide enablement for: a method of preventing allergic dermatitis in a subject comprising administering Der f 11, Der f 13, Der f 14, Der f 32 and Der f Alt a 10 allergens, including SEQ ID Nos 1, 3, 5, 7 and 9, to a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The 2017 art of Kristiansen et al. (PTO-892; Reference V) teaches that allergen immunotherapy does not prevent allergic disease.  (In particular, paragraph spanning pages 22-23, pages “secondary outcomes” section on pages 24-27, abstract, conclusion, whole document). 
The 2017 art of Martignago et al. (PTO-892; Reference W) teaches that the only preventive role of allergen immunotherapy is venom immunotherapy in the prevention of fatal reactions to Hymenoptera stings. Other than that there is some evidence for subcutaneous immunotherapy in decreasing the risk of developing asthma in children with allergic rhinitis, while the possible prevention of new sensitizations by both subcutaneous immunotherapy and sublingual immunotherapy requires a higher level of evidence. Regarding allergen immunotherapy as a prophylactic instrument in children at high risk of developing atopy and in patients sensitized but not yet symptomatic, more studies are needed to envision such a role that, if confirmed, could influence the epidemiology of allergy (In particular, conclusion, abstract, whole document). As such, as of 2017 prophylactic treatments using allergen immunotherapy are not enabled. 
	As such, the specification is not enabled for the a method of preventing allergic dermatitis by administering the recited allergens.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valenta et al. (IDS document filed on 05/04/2021) in view of Lee et al. (IDS document filed on 05/04/2021), A0A088SCQ4 (PTO-892; Reference U); Chan et al. (IDS document filed on 05/04/2021); U.S. Patent 5,314,991 (IDS document filed on 05/04/2021); Ong ST (IDS document filed on 05/04/2021), the allergen.org Der f 32 submission (IDS document filed on 05/04/2021) and Dilworth et al. (IDS document filed on 05/04/2021) as evidenced by sequence alignment and the specification on page 5.  
Valenta et al. teaches component resolved diagnostics and immunotherapy for type 1 allergies. Allergen extracts contain a variety of allergenic and nonallergenic components and their allergen content is often cumbersome to standardize. If used for diagnostic purposes, positive reactions to a given allergen extract will thus provide the information that an allergic subject is sensitized against extract components, but without identifying them. Likewise, extract-based immunotherapy cannot be adapted to the individual patient’s sensitization pattern. 
The field of molecular allergen characterization by recombinant DNA technology has lead to component-resolved diagnostics (CRD) and immunotherapy (CRIT) based on recombinant allergens. Studies have demonstrated that recombinant allergen based diagnosis is advantageous. Using recombinant allergens in in vitro diagnostic devices, a patient’s individual IgE reactivity profile can be quantitatively established by immunoassay. Component-resolved diagnosis allows the precise selection of those molecules for specific immunotherapy to which a patient is actually sensitized. 
Panels of recombinant allergens can be produced for diagnostic and therapeutic purposes which complement or challenge the use of natural allergen extracts   Sequence analysis of allergens indicates that structurally related allergens exist not only in more closely related allergen sources, but also in taxonomically distant species, and that these cross-reactive molecules are often not strictly discriminated by the patient’s immune system. Secondly, immunological and biological investigations have shown that many recombinant allergens behave similar to their natural counterparts. Thirdly, recombinant allergens which display most of the IgE epitopes present in natural allergen extracts could be produced and finally, a limited number of recombinant allergens were found to be sufficient to diagnose most patients. The individual patient’s sensitization profile can be precisely determined with the single allergens, thus allowing component-resolved diagnosis. 
CRD simultaneously allows determination of the frequency of IgE recognition of the individual allergens and measurement of the amount of allergen-specific IgE antibodies directed against each of the components. 
CRD has shown that grass pollen-allergic patients differ widely with respect to their IgE reactivity profiles. CRD also makes it possible to measure changes of allergen-specific IgE levels following natural allergen exposure, pharmacotherapy and specific immunotherapy, which may be of particular interest in relation to disease progression or treatment.  (In particular, summary, whole document). 
The claimed invention differs from the prior art in the recitation of detecting binding to Der f 11, Der f 13, Der f 14, Der f 32 and Der f Alt a 10 of claim 11; the recitation of detecting binding to Der f 1, Der f 2, Der f 10 and Der f 30 of claims 12-13; the sequences selected from of SEQ ID NOs 1, 3, 5, 7 and 9 of claims 14, 17 and 20;  the recitation of administering a combination of Der f 1, Der f 2, Der f 10 and Der f 30 of claims 15 and 18; and the sequences selected from of SEQ ID NOs 11, 13, 15 and 17 of claims 13 and 18. 
Lee et al. teaches the Der p 11 (AY189697) and Der f 11 (AF352244) allergens.  The Der p 11 (AY189697) allergen is 98.1% sequence identical to instant SEQ ID NO:1.  The Der f 11 (AF352244) sequence consists of amino acids 87-779 of instant SEQ ID NO:1.  The reference teaches that they are both mite allergens which bind to IgE in the serum of allergic asthma, and allergic rhinitis patients.  (In particular, Figure 1, whole document). A0A088SCQ4 teaches another sequence for the Der f 11 allergen which is 100% sequence identical to instant SEQ ID NO:1. (In particular, whole document).
Chan et al. teaches the Der f 13 (AY283293) allergen which is 100% sequence identical to instant SEQ ID NO:1 (In particular, Figure 2, whole document). The reference teaches that Der f 13 is a mite allergen which binds IgE from allergic patients (In particular, whole document).
U.S. Patent 5,314,991 teaches the allergen of reference SEQ ID NO:4 which is 100% identical to instant SEQ ID NO:5.  The reference teaches that the mite allergen binds to IgE and can be used diagnostically and therapeutically for atopic bronchial asthma, allergic rhinitis, and allergic dermatitis (In particular, claims, whole document).
The allergen.org Der f 32 submission by Yang et al. teaches that the Der f 32 allergen (AIO08849.1) binds IgE detected in immunoblots, ELISAs and skin prick tests in house dust mite allergic patients. (In particular, whole document).  The reference AIO08849.1 allergen is 100% sequence identical to instant SEQ ID NO:7.  
	Ong ST teaches the Dermatophagoides farinae Alt a 10 homologue allergen (AY283296) which binds to IgE in allergic asthma, rhinitis and dermatitis Type 1 allergy patients  (In particular, Tables 11-12 and 15; Figures 9, 14 and 56; Pages 55, 98, 105 and 206-208, whole document). The reference AY283296 allergen is 100% sequence identical to instant SEQ ID NO:9.
	Dilworth et al. teaches the Dermatophagoides farinae allergen Der f I allergen of GenBank Accession number BAC53948 (In particular, Figure 2, whole document).  The reference BAC53948 allergen is 100% sequence identical to instant SEQ ID NO:11 as evidenced by the specification on page 5.  
the sequences selected from of SEQ ID NOs 11, 13, 15 and 17
It would have been obvious to one of ordinary skill in the art at the time of invention to have detected IgE binding to Der f 11, Der f 13, Der f 14, Der f 32, Der f Alt a 10 and Der f 1, (including the sequences selected from of SEQ ID NOs 1, 3, 5, 7, 9 and 11) and to have administered the Der f 11, Der f 13, Der f 14, Der f 32, Der f Alt a 10 and Der f 1, (including the sequences selected from of SEQ ID NOs 1, 3, 5, 7, 9 and 11) allergens to atopic dermatitis patients who have IgE which binds to Der f 11, Der f 13, Der f 14, Der f 32, Der f Alt a 10 and Der f 1 (including the sequences selected from of SEQ ID NOs 1, 3, 5, 7, 9 and 11) because Valenta et al. teaches that one is motivated to detect IgE binding to all known, recombinant allergen components in an allergen source in order to provide tailored immunotherapy to patients with Type 1 allergies wherein only the allergens to which the patient is allergic (measured by the presence of IgE binding in an immunoassay) are used in treatment compositions. The Der f 11, Der f 13, Der f 14, Der f 32, Der f Alt a 10 and Der f 1 allergens (including the sequences selected from of SEQ ID NOs 1, 3, 5, 7, 9 and 11) were all known in the art to be dust mite allergens used to detect IgE antibody binding in dust mite allergic patients.  It would have been obvious to have detected IgE binding to all known mite allergens, including the recited allergens.  It would also have been obvious to have administered the IgE binding allergens detected in the allergen detection method to provide a tailored allergy immunotherapy treatment.  Since atopic dermatitis patients would inherently have antibodies to the Der f 11, Der f 13, Der f 14, Der f 32, Der f Alt a 10 and Der f 1 allergens (including the sequences selected from of SEQ ID NOs 1, 3, 5, 7, 9 and 11), then it would have been obvious to have positively detected antibodies to those particular allergens and to have then administered those particular allergens to the atopic dermatitis patient who has antibodies to those allergens in their biological sample.  
The prior art teaches determining which allergens the subject is allergic to using the same active method steps and using this determination to design a tailored specific immunotherapy using the same allergens.  The knowledge of those antibodies to those allergens being associated with atopic dermatitis is not necessary and does not render the claimed invention patentable over the combined teachings of the prior art.
 The same active method steps with the same compositions are being performed, so the results are inherent. It is noted that the claims do not recite any different steps that would distinguish them from the combined teachings of the prior art.  Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999) “Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art... However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. “ The Court further held that “this same reasoning holds true when it is not a property but an ingredient which is inherently contained in the prior art”. See In re Cruciferous Sprout Litigation, 301 F.3d 1343, 64 USPQ2d 1202 (Fed. Cir. 2002). There are no active steps that make the method any different than that of the prior art. The method performed with or without the knowledge of the subject being diagnosed specifically with atopic dermatitis instead of just being mite allergic still results in the claimed method. 
Presence of IgE binding to Der f 11, Der f 13, Der f 14, Der f 32, Der f Alt a 10 and Der f 1 allergens (including the sequences selected from of SEQ ID NOs 1, 3, 5, 7, 9 and 11) in biological samples from atopic dermatitis patients is an intrinsic property of subjects and their biological samples. See In re Cruciferous Sprout Litigation, 301 F.3d 1343, 64 USPQ2d 1202 (Fed. Cir. 2002). There are no active steps that make the method any different than the combined method of the prior art. The method performed with or without the knowledge of atopic dermatitis differentiation from allergic respiratory disease still results in the detection of IgE antibodies to the Der f 11, Der f 13, Der f 14, Der f 32, Der f Alt a 10 and Der f 1 allergens (including the sequences selected from of SEQ ID NOs 1, 3, 5, 7, 9 and 11) and treatment of the individuals with IgE antibodies binding to the Der f 11, Der f 13, Der f 14, Der f 32, Der f Alt a 10 and Der f 1 (including the sequences selected from of SEQ ID NOs 1, 3, 5, 7, 9 and 11) in their biological samples using allergy immunotherapy compositions with Der f 11, Der f 13, Der f 14, Der f 32, Der f Alt a 10 and Der f 1(including the sequences selected from of SEQ ID NOs 1, 3, 5, 7, 9 and 11)  .  
  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
11.	 No claim is allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
December 13, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644